ICJ_182_ApplicationGenocideConvention_UKR_RUS_2022-03-16_ORD_01_NA_02_FR.txt.                              DÉCLARATION DE M. LE JUGE BENNOUNA

      1. J’ai voté en faveur de l’ordonnance en indication de mesures conservatoires, en cette affaire,
parce que, dans cette situation tragique où de terribles souffrances sont infligées au peuple ukrainien,
je devais me joindre à un appel de la Cour mondiale pour arrêter la guerre.


       2. Cependant, je ne suis pas persuadé que la convention pour la prévention et la répression du
crime de génocide (ci-après la «convention sur le génocide» ou «convention de 1948») a été conçue,
puis adoptée, en 1948, pour permettre la saisine de la Cour par un pays, comme l’Ukraine, d’un
différend relatif à des allégations de génocide, proférées à son encontre par un autre pays, comme la
Fédération de Russie, même si ces allégations devaient servir de prétexte à un recours illégal à la
force. Nous savons, depuis l’adoption de la Charte des Nations Unies, que les seules exceptions au
recours à la force dans les relations internationales sont la légitime défense individuelle et collective,
au titre de l’article 51 de la Charte (qui a été également invoqué par la Fédération de Russie) et de
l’autorisation du Conseil de sécurité conformément au chapitre VII de ce texte.


       3. La convention sur le génocide est l’une des plus grandes conventions des Nations Unies et
elle représente un monument de la civilisation de l’humain, qui vise à prévenir et à punir le génocide,
défini comme l’un des actes, énumérés à l’article II, «commis dans l’intention de détruire, en tout ou
en partie, un groupe national, ethnique, racial ou religieux».


      4. Je sais que ce concept de génocide a été galvaudé, utilisé à tort et à travers par des
propagandistes de tous bords. Ce qui n’est ni dans l’intérêt des groupes humains réellement menacés
de destruction, ni dans l’intérêt de la crédibilité et de l’efficience de la convention de 1948, qui a,
pourtant, bénéficié de l’adhésion massive des Etats et de leur consentement à la compétence de la
Cour internationale de Justice pour le règlement des différends à son sujet.


       5. La convention oblige les Etats parties à adopter les législations nécessaires à son application
et à traduire devant les tribunaux, ou devant la cour criminelle internationale compétente, les
personnes accusées de génocide. Ces Etats peuvent saisir, s’ils le jugent nécessaire, les organes
compétents des Nations Unies (article VIII) et soumettre tout différend relatif à la responsabilité d’un
autre Etat pour génocide à la Cour internationale de Justice (article IX). La convention ne vise, dans
aucune de ses dispositions, ni les allégations de génocide, ni le recours à la force qui serait fondé sur
de telles allégations.


       6. Il ne suffit pas pour la Cour d’affirmer que «l’Ukraine a un droit plausible de ne pas faire
l’objet d’opérations militaires par la Fédération de Russie aux fins de prévenir et punir un génocide
allégué sur le territoire ukrainien» (ordonnance, par. 60). Il faut encore que la Cour puisse fonder ce
prétendu droit plausible sur l’une des dispositions de la convention sur le génocide que la Fédération
de Russie n’aurait pas respectée. La Cour n’y est manifestement pas parvenue, elle n’a pas identifié
les droits de l’Ukraine au titre de la convention qu’il convient de préserver par des mesures
conservatoires en attendant l’arrêt au fond (Statut de la Cour, article 41).

                                                    -2-

       7. A la suite de l’intervention militaire des pays de l’Organisation du traité de l’Atlantique
Nord (OTAN), du 24 mars au 10 juin 1999, en République fédérale de Yougoslavie (actuelle Serbie),
sans autorisation du Conseil de sécurité, dans le but de prévenir une «grave catastrophe humanitaire
au Kosovo», un débat a été engagé à ce sujet dans la sphère internationale. Le Secrétaire général des
Nations Unies, M. Kofi Annan, avait souligné la tension prévalant au sein de la communauté
internationale entre le besoin de prévenir les violations massives des droits de l’homme et les limites
imposées à l’intervention humanitaire dans le contexte du respect de la souveraineté («Nous, les
peuples : le rôle des Nations Unies au XXIe siècle», rapport du Secrétaire général à l’Assemblée
générale sur le millénaire, doc. A/54/2000, 27 mars 2000, par. 218). Il s’en suivra, après de longues
discussions, l’adoption, lors d’un sommet des Nations Unies en 2005, du concept de «responsabilité
de protéger», selon lequel il appartient à chaque Etat de protéger sa population de violations massives
des droits de l’homme, notamment le génocide, et, si nécessaire, sur autorisation du Conseil de
sécurité, d’autres Etats peuvent intervenir à cet effet (document final du sommet mondial de 2005,
résolution adoptée par l’Assemblée générale le 16 septembre 2005, doc. A/RES/60/1, par. 138-139).


       8. Malheureusement, dans la pratique, la responsabilité de protéger a été déviée de son objectif.
Lorsque le Conseil de sécurité a autorisé, le 17 mars 2011 (résolution 1973,
doc. S/RES/1973 (2011)), des Etats Membres à agir, par la voie aérienne, pour protéger les
populations civiles en Libye, les forces de l’OTAN se sont écartées de leur mission initiale, en
privilégiant un changement de régime dans ce pays. C’était la fin du concept de responsabilité de
protéger.


       9. En réalité, il est difficile de rattacher la question de la légalité du recours à la force dans les
relations internationales, en tant que tel, à la convention sur le génocide. Lorsque la Cour a été saisie
par la Yougoslavie en 1999, sur la base de cette convention, d’un recours contre un certain nombre
de pays de l’OTAN qui avaient lancé des frappes aériennes contre Belgrade, elle a adopté des
ordonnances en indication de mesures conservatoires, considérant, notamment, qu’elle devait

       «rechercher si les violations de la convention alléguées par la Yougoslavie [étaie]nt
       susceptibles d’entrer dans les prévisions de [la convention sur le génocide] et si, par
       suite, le différend [étai]t de ceux dont la Cour pourrait avoir compétence pour connaître
       ratione materiae par application de l’article IX» (Licéité de l’emploi de la force
       (Yougoslavie c. France), mesures conservatoires, ordonnance du 2 juin 1999,
       C.I.J. Recueil 1999 (I), par. 25). Elle a jugé que tel n’était pas le cas.


        10. Sur le plan juridique, cette affaire est proche de la présente espèce, dans la mesure où, dans
l’un et l’autre cas, le demandeur a invoqué la convention sur le génocide, dans un contexte de recours
illicite à la force de la part du défendeur. Bien qu’elle ait rejeté la demande en indication des mesures
conservatoires dont elle a été saisie par la Yougoslavie, la Cour avait tenu à préciser :

       «[c]onsidérant que les Etats, qu’ils acceptent ou non la juridiction de la Cour, demeurent
       en tout état de cause responsables des actes contraires au droit international, y compris
       au droit humanitaire, qui leur seraient imputables ; que tout différend relatif à la licéité
       de tels actes doit être réglé par des moyens pacifiques dont le choix est laissé aux parties
       conformément à l’article 33 de la Charte» (Licéité de l’emploi de la force (Yougoslavie
       c. France), mesures conservatoires, ordonnance du 2 juin 1999, C.I.J. Recueil 1999 (I),
       par. 36).

                                                  -3-

       11. La Cour a rappelé ainsi que le respect de la légalité internationale s’impose à tous les Etats
et en toutes circonstances, qu’ils aient ou non consenti à tel ou tel mode de règlement pacifique des
différends qui les opposent. Il n’en demeure pas moins que le fait de rattacher artificiellement un
différend, relatif au recours illégal à la force, à la convention sur le génocide est loin de renforcer ce
texte, et en particulier son article IX sur le règlement des différends par la Cour internationale de
Justice, qui est une disposition essentielle dans la prévention et la répression du crime de génocide.

                                                          (Signé)    Mohamed BENNOUNA.


                                             ___________

